— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Dunkin, J.), rendered July 9, 1984, convicting him of assault in the first degree, assault in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and sentencing him to concurrent indeterminate terms of from 2Vá to 7 years’ imprisonment.
Judgment affirmed.
We are satisfied that the sentencing court thoroughly considered all appropriate factors in imposing sentence upon the defendant, and find no reason on this record to substitute our discretion for that of the sentencing court (see, People v Suitte, 90 AD2d 80, 85-86).
We have considered the defendant’s other contention and find it to be unpreserved, and, in any event, without merit. Mangano, J. P., Brown, Weinstein and Spatt, JJ., concur.